Order entered October 1, 2015




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-15-00819-CR

                               BRIAN JASON WHITE, Appellant

                                                  V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 199th Judicial District Court
                                     Collin County, Texas
                            Trial Court Cause No. 199-80670-2013

                                             ORDER
          The Court DENIES court reporter LaTresta Ginyard’s third request for an extension of

time to file the reporter’s record.

          We ORDER the trial court to make findings of fact regarding whether appellant has been

deprived of the reporter’s record because of ineffective counsel, indigence, or for any other

reason.

             o The trial court shall first determine whether appellant desires to prosecute the
               appeal. If the trial court determines that appellant does not desire to prosecute
               this appeal, it shall make a finding to that effect.

             o If the trial court determines that appellant desires to prosecute the appeal, it shall
               next determine whether appellant is indigent and entitled to proceed without
               payment of costs for the reporter’s record. If appellant is entitled to proceed
               without payment of costs, the trial court shall make a finding to that effect.
               Moreover, if appellant is indigent, the trial court is ORDERED to take such
               measures as may be necessary to assure effective representation, which may
               include appointment of new counsel. If the trial court finds appellant is not
               indigent, it shall determine whether retained counsel has abandoned the appeal.

           o The trial court shall next determine: (1) the name and address of each court
             reporter who recorded the proceedings in this cause; (2) the court reporter’s
             explanation for the delay in filing the reporter’s record; and (3) the earliest date by
             which the reporter’s record can be filed.


       We ORDER the trial court to transmit a supplemental record, containing the written

findings of fact, any supporting documentation, and any orders, to this Court within THIRTY

(30) DAYS of the date of this order.

       The appeal is ABATED to allow the trial court to comply with this order. It shall be

reinstated thirty days from the date of this order or when the supplemental record is received,

whichever is earlier.

                                                     /s/     ADA BROWN
                                                             JUSTICE